DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, E, G and H in the reply filed on 10/14/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the limitation “leans on the slit” in ll. 2 is indefinite, in context, since it cannot be discerned how the fin is leaning on a void or rather that a slit is defined as an absence of material and therefore is incapable of providing support for the fin. For Examination purposes and in accordance with the specification and drawings, “leans on the slit” will be interpreted as – contacts the flat tube adjacent the slit--. 
Regarding Claim 13, the limitation “The tube according to claim 13” in ll. 1 is indefinite, in context, since it cannot be discerned from what claim, claim 13 depends. For Examination purposes and in accordance with the specification and drawings, “The tube according to claim 13” will be interpreted as – The tube according to claim 12--.
Claim 14 recites the limitation "the double walled nose" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the limitation “the lateral side of the second wall, bent over the double walled nose, is bent so that it contacts both walls of the double walled nose” in ll. 2 is indefinite, in context, since it cannot be discerned how both walls of the double walled nose contacts the lateral side of the second wall, wherein the first wall has two secondary folds adjacent the main fold. Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zobel et al. (USP 8091621), hereinafter referred to as Zobel.




[AltContent: textbox (Slit)][AltContent: arrow]
[AltContent: textbox (Contact Section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Main Fold)][AltContent: arrow]
    PNG
    media_image1.png
    133
    175
    media_image1.png
    Greyscale


Zobel Figure 34

Regarding Claim 1, Zobel discloses a flat tube (2610) for a heat exchanger (shown in figure 34), with two open ends defining a longitudinal direction of the flat tube (see figure 88 for a representation of a tube having open ends in the longitudinal direction for the passing of working fluid), comprising: 
a first wall (2612 and a second wall (2614) which are flat and parallel to each other (shown in figure 34), thereby delimiting the inner space of the tube (shown in figure 34, being the space occupied by the insert (2634)); and 
an inner fin (2634) located between the first and the second walls (shown in figure 34), wherein one lateral side of the first wall comprises a main fold running along the longitudinal direction (shown in annotated figure 34), wherein arms of the main fold form a slit (shown in annotated figure 34) facing the inner space of the tube (shown in figure 34), and a lateral side of the second wall (2614) is bent to cover the main fold (shown in figure 34).
Regarding Claim 6, Zobel further discloses a plane of the slit is parallel to planes of the first wall and the second wall (shown in annotated figure 34, wherein the slit extends horizontally as does the first wall and second wall).
Regarding Claim 12, Zobel further discloses the main fold (shown in annotated figure 34) is a double-walled nose (the annotated fold is comprised of two walls that are folded onto one another), the walls of said double-walled nose contacting each other along a contact section (shown in annotated figure 34) wherein walls of the nose have equal lateral length (shown in annotated figure 34, wherein the walls of the nose within the contact section are equal).
Regarding Claim 13, Zobel further discloses the contact section of the walls of the double-walled nose (shown in annotated figure 34) runs in parallel to planes of the first wall (2612) and the second wall (2614, shown in annotated figure 34).
Regarding Claim 14, as best understood, Zobel further discloses the lateral side of the second wall (2614), bent over the double walled nose (shown in annotated figure 34, the double walled nose being the inward facing fold in centrally located within the tube (2610)), is bent so that it contacts both walls of the double walled nose (shown in figure 34, wherein the end portions of the aforementioned double walled nose contact the bent portion of the second wall (2614)).
Regarding Claim 16, Zobel further discloses the lateral side of the second wall (2614), bent over the double walled nose, consists of one layer (shown in annotated 34).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zobel et al. (USP 8091621), hereinafter referred to as Zobel.
[AltContent: textbox (Main Fold)][AltContent: arrow][AltContent: textbox (Slit)][AltContent: arrow]
    PNG
    media_image2.png
    165
    182
    media_image2.png
    Greyscale


Zobel Figure 33
Regarding Claim 1, Zobel discloses a flat tube (2210) for a heat exchanger (shown in figure 33), with two open ends defining a longitudinal direction of the flat tube (see figure 88 for a representation of a tube having open ends in the longitudinal direction for the passing of working fluid), comprising: 
a first wall (2212) and a second wall (2214) which are flat and parallel to each other (shown in figure 33), thereby delimiting the inner space of the tube (shown in figure 33, being the space occupied by the insert (2234)); and 
an inner fin (2234) located between the first and the second walls (shown in figure 33), wherein one lateral side of the first wall comprises a main fold running along the longitudinal direction (shown in annotated figure 33), wherein arms of the main fold form a slit (shown in annotated figure 33) facing the inner space of the tube (shown in figure 33), and a lateral side of the second wall (2614) is bent to cover the main fold (shown in figure 33).
Regarding Claim 2, Zobel further discloses a lateral side of the inner fin (2234) adjacent to the main fold (shown in annotated figure 33) leans on the slit of the main fold (shown in annotated figure 33).
	Regarding Claim 3, Zobel further discloses a lateral side of the fin (2234) adjacent to the main fold is placed inside the slit of the main fold (shown in annotated figure 33).
Regarding Claim 4, Zobel further discloses the lateral side of the fin (2234) adjacent to the main fold, placed inside the slit, is a single layer of that fin (shown in figure 33).
Regarding Claim 5, Zobel further discloses the lateral side of the fin adjacent to the main fold, placed inside the slit (shown in annotated figure 33), is compressed by the arms of the main fold (shown in the embodiment of figure 46, wherein the tube is formed by compressing the outer tube leg over the inner tube leg and the fin insert).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zobel et al. (USP 8091621) as applied in Claims 1, 6, 12-14 and 16 above and in further view of Kato (US PG Pub. 20070119581) hereinafter referred to as Kato.
Regarding Claim 2, although Zobel discloses an insert that connects to the lateral side of the flat tube, the embodiment of Zobel shown in figure 34 fails to disclose a lateral side of the inner fin adjacent to the main fold leans on the slit of the main fold.
Kato, also drawn to a flat tube of a heat exchanger having an insert, teaches a lateral side of the inner fin (300) adjacent to a fold leans on the slit of a fold (shown in figure 5, wherein the insert (300) is compressed between two folded portions of the plate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Zobel with a lateral side of the inner fin adjacent to the main fold leans on the slit of the main fold, as taught by Kato, the motivation being to control the positioning of the insert and to increase reliability of the brazing joint.         
Regarding Claim 3, although Zobel discloses an insert that connects to the lateral side of the flat tube, the embodiment of Zobel shown in figure 34 fails to disclose a lateral side of the fin adjacent to the main fold is placed inside the slit of the main fold.
Kato, also drawn to a flat tube of a heat exchanger having an insert, teaches a lateral side of the fin (300) adjacent to a main fold is placed inside the slit of the main 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Zobel with a lateral side of the fin adjacent to the main fold is placed inside the slit of the main fold, as taught by Kato, the motivation being to control the positioning of the insert and to increase reliability of the brazing joint.         
Regarding Claim 4, a modified Zobel further teaches the lateral side of the fin adjacent to the main fold, placed inside the slit, is a single layer of that fin (shown in figure 5 of Kato, wherein a single layer of fin is placed inside the slit formed between the two portions of the plate).
Regarding Claim 5, a modified Zobel further teaches the lateral side of the fin adjacent to the main fold, placed inside the slit, is compressed by the arms of the main fold (shown in figure 5 of Kato, “the end 301 of the second material may be configured to sandwich the end 201 of the first material”, ¶ [129]). 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zobel et al. (USP 8091621) as applied in Claims 1, 6, 12-14 and 16 above.
Regarding Claim 7, although Zobel discloses a heat exchanger tube having lateral portions of tube walls being folded and the folded portions having more than one fold (“With continued reference to the various flat tube embodiments illustrated in FIG. 34, it is to be understood that the number of folds 2330…3230 at the encompassing and encompassed edges 2382, 2380...3282, 3280 and 2378, 2384...3278, 3284, and the design or shape of the folds 2330...3230 can be adjusted according to a desired set of parameters”, col. 32 ll. 32-38) in the embodiment of figure 34, Zobel fails to explicitly disclose the slit is located in the middle of the distance between the first wall and the second wall.
Zobel, as shown in figure 21, teaches a slit (shown in figure 20 as being the slit located between five plate thicknesses from the top plate (1312) and six plate thicknesses from the top plate) being located in the middle of the distance between the first wall (1312) and the second wall (1314).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Zobel with multiple folds to position a slit being located in the middle of the distance between the first wall and the second wall, as taught by Zobel in the embodiment of figure 20, the motivation being to provide adequate space/pressure drop for a required fluid volume in cooling a heated component that would negate failure or degradation of components that result from excessive temperatures.
Regarding Claim 10, although Zobel discloses a heat exchanger tube having lateral portions of tube walls being folded and the folded portions having more than one fold (“With continued reference to the various flat tube embodiments illustrated in FIG. 34, it is to be understood that the number of folds 2330…3230 at the encompassing and encompassed edges 2382, 2380...3282, 3280 and 2378, 2384...3278, 3284, and the design or shape of the folds 2330...3230 can be adjusted according to a desired set of parameters”, col. 32 ll. 32-38) in the embodiment of figure 34, Zobel fails to explicitly 
	However, Zobel teaches multiple folds in the embodiment of figure 21, wherein the tube (2610 of figure 34) having multiple folds (as shown in the embodiment of figure 21) teaches the lateral side of the first wall (2612) comprises two secondary folds (the multiple folds of figure 21 shown secondary folds adjacent and on opposing sides of a central fold), adjacent to both arms of the main fold (shown in figure 21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Zobel with multiple folds to disclose the lateral side of the first wall comprises two secondary folds, adjacent to both arms of the main fold, as taught by Zobel in the embodiment of figure 20, the motivation being to provide adequate space/pressure drop for a required fluid volume in cooling a heated component that would negate failure or degradation of components that result from excessive temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763